i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00572-CV

                                    CITY OF DEL RIO, TEXAS,
                                            Appellant

                                                    v.

                                       PICO AVIATION, LTD.,
                                             Appellee

                    From the 83rd Judicial District Court, Val Verde County, Texas
                                        Trial Court No. 27157
                            Honorable Carl Pendergrass, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 8, 2008

DISMISSED

           Appellant has filed a motion indicating that the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellant asks that we dismiss this appeal. See TEX . R. APP . P. 42.1(a)(1). Appellant’s

motion to dismiss is granted, and this appeal is dismissed. The parties have agreed that each party

will bear its own costs; therefore, costs of appeal are taxed against the parties who incurred them.

See id. at (d).

                                                         PER CURIAM